Metcalf, J.
We are of opinion that this action cannot be maintained. The vote of the plaintiffs on the 31st of July 1857 conferred no authority on Walker, their prudential committee, to close the school house on the following Tuesday; for they had, by law, no power to authorize him so to do. The direction of the affairs of a school is not by law given to the district, but to the prudential committee and the school committee of the town. By the Rev. Sts. c. 23, § 10, “ the inhabitants of every town shall, at their annual meeting, choose, by written ballots, a school committee, who shall have the general charge and superintendence of all the public schools in such town.” By § 25, “ every town, which is or may be divided into school districts, shall, at their annual meeting, in addition to the school committee for the town, choose one person, resident in each school district, to be a committee for that district, and to be called the prudential committee, who shall keep the school house of such district in good order, at the expense of the district, provide fuel and all things necessary for the comfort of the scholars therein ; select and contract with a school teacher for the district; and give such information and assistance to the school committee of the town as may be necessary to aid them in the discharge of the duties required of them.” The fixing of the times for vacations, or for occasional suspensions, of the schools, and for closing the school houses for a day or more, is not among the above enumerated powers or duties of a prudential committee, nor conferred upon such committee by any *64subsequent statute. We therefore are of opinion that this authority is given to the school committee of the town, who “ have the general charge and superintendence of all the public schools-.” In the present case that committee had made this regulation: “ No school shall be suspended during any school day without permission of the committee having charge of the same.” And their permission to close the school house, or to suspend the school for the day on which the house was closed, was neither granted nor requested. The prudential committee, Mr. Walker, had no authority to close the school house, and the general committee, the defendants, were justified in breaking it open for the admission of the teacher and the scholars who were present. School District in Natick v. Morse, 8 Cush. 191.

Plaintiffs nonsuit.